On Petition for, Rehearing.
Hadley, J.
6. Appellees, in their petition for a rehearing, insist that this court did not properly consider the averments of what they term the original complaint, and which was introduced in evidence by appellees. This complaint substantially averred that appellant Mary L. Baldwin was the owner of the land in question and also a flowing well adjoining; that on November 2, 1900, she sold said land to appellees and caused it to be conveyed to them, together with the right to use said well, said land and said well being of the value of $3,500; that Lewis J. Baldwin was the owner of personal property of the value of $1,000; that at that time it was agreed between said appellees Siddons and Siddons and said Lewis J. Baldwin that if Mary L. Baldwin would convey said land to Siddons and Siddons and permit them to use the water from said well, they (appellees) would erect an ice plant thereon and proceed to manufacture ice; that they would incorporate said company and issue to appellant Mary L. Baldwin and said Lewis J. Baldwin the *319equal one-third of the stock thereof; that after said conveyance by said appellant, said Siddons and Siddons did incorporate, and did erect the plant and begin the operation thereof, but issued all of said stock to appellees Sid-dons and Siddons, and refused to issue any to said appellant ; that appellees have purchased the interest of Lewis J. Baldwin in said plant, and he has no interest in said suit. Prayer for damages in the sum of $3,000.
It was shown by uncontradicted testimony that appellant Mary L. Baldwin had never stated to hér attorneys that she and Lewis were jointly interested in the transaction, and that she had made no statements to her attorneys that would warrant them or either of them in averring in her complaint any fact from which such joint interest could be inferred; that this complaint was drawn and filed by an attorney who had never talked with Mary L. Baldwin about the matter; that his' information, upon which he based the complaint, was derived from notes made by his partner who had been employed by Mary L. Baldwin and Lewis J. Baldwin .to prosecute a suit for each of them; that Mary L. Baldwin and Lewis'J. Baldwin had stated their causes of action to their attorney at the same time, and he had made notes of their statements on the same pad, and had rolled the notes up together and placed them in his desk, and from these conglomerate notes the attorney, in the absence of his partner who had made them, drew the complaint and filed it, without submitting it to either of appellants.
*3207. *319It was also shown, without contradiction, that as soon as Mary L. Baldwin heard the allegations of the complaint she denied them, and declared that she had never made any statements which tended to show that she and Lewis J. Baldwin were in any way jointly interested; that she had sold Per land to Siddons and Siddons, and she wanted a suit brought to recover her money; that soon thereafter an amended complaint was filed, substantially the same as the complaint upon which the case was tried. Thereafter, it *320having been discovered that Mary L. Baldwin and her husband, William Baldwin, were the owners of the interest in said land as tenants by the entireties, a second amended complaint was filed, naming William Baldwin party plaintiff with Mary L. Baldwin. Under these circumstances we do not think the averments of the complaint, standing alone as they do in this case, are sufficient to furnish any proof that Lewis J. Baldwin was the agent of appellants in the sale of appellants’ land to appellees. We have in no sense weighed the evidence. If we were permitted to do so, the decision would be attended with little difficulty.
Appellees have challenged other statements as to facts, as set out in the opinion. We have reexamined the record carefully, and find that in each instance appellees’ positive statements are found to be incorrect and not sustained by the record, except the first, which was a clerical error, clearly apparent as such, and has been corrected in the opinion.
Petition for a rehearing denied.